Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20        PageID.80    Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 LESLIE M. KNOPE                              Case No. 19-13257

       Plaintiff,                             Stephanie Dawkins Davis
                                              United States District Judge
 v.
                                              David R. Grand
 THE MICHIGAN STATE NURSES                    United States Magistrate Judge
 ASSOCIATION OF THE
 AMERICAN NURSES
 ASSOCIATION,

      Defendant.
 _______________________________/

                  OPINION AND ORDER DENYING
             DEFENDANT’S MOTION TO DISMISS (ECF No. 7)

I.    INTRODUCTION

      This is an employment discrimination dispute brought under the Americans

with Disabilities Act (ADA), 42 U.S.C. § 12111 et seq., and the Michigan Persons

with Disabilities Civil Rights Act, Mich. Comp. Laws § 37.1101 et seq. Plaintiff

Leslie Jean Knope alleges that Defendant Michigan State Nurses Association of

the American Nurses Association (“MNA”) harassed and terminated her due to her

disabilities: fibromyalgia and a severe perfume allergy. (ECF No. 1).

      Before the court is MNA’s motion to dismiss without prejudice for improper

venue under Rule 12(b)(3), or, in the alternative, to transfer venue to the Western

District of Michigan under 28 U.S.C. § 1406. (ECF No. 7). Knope filed a
                                          1
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20         PageID.81    Page 2 of 10




response (ECF No. 8), and MNA filed a reply (ECF No. 9). The court has

determined that a hearing on the motion is not necessary. For the reasons set forth

below, MNA’s motion is DENIED.

II.   FACTUAL BACKGROUND

      MNA is a Michigan nonprofit corporation representing registered nurses

throughout Michigan and Wisconsin who are licensed in the State of Michigan.

Knope worked at MNA from about April to late November in 2018 and claims that

she was subjected to the above-referenced discriminatory conduct during that time.

MNA’s principal place of business is in Okemos, Ingham County, Michigan and

“its entire staff all meet and work out of the MNA office.” (ECF No. 9-1,

PageID.75). MNA hired Knope on or about April 30, 2018 for a temporary

position as an Organizer. (ECF No. 1, PageID.2-3); (see also ECF No. 9-1,

PageID.75). MNA states that Knope’s home office was at the MNA office (ECF

No. 9-1, PageID.75), but Knope says that she spent the “majority of her time”

assigned in Ann Arbor (ECF No. 8, PageID.46).

      In May 2018, Knope notified her manager during a work assignment in

Lansing, Ingham County, Michigan that she suffers from fibromyalgia. As a

result, she needed “periodic rest and the ability to sit” and her clothes needed to be

breathable. (ECF No. 1, PageID.3); (see also ECF No. 9-1, PageID.75). Knope

also requested a hotel accommodation in Manistee County after transporting

                                          2
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20          PageID.82     Page 3 of 10




individuals in high degree weather and asked for certain days off for a severe

perfume allergy; she alleges that each of her requested accommodations were

denied. (ECF No. 1, at PageID.3); (see also ECF No. 9-1, PageID.75). These

allegations form the basis for her request for relief. MNA contends that since it is

headquartered in the Western District and the foregoing events occurred there,

venue in this district is improper.

III.   MOTION TO DISMISS STANDARD

       Federal Rule of Civil Procedure 12(b)(3) allows a party to move to dismiss a

case for improper venue. See Atlantic Marine Constr. Co., Inc. v. U.S. Dist. Ct. for

the W.D. of Tex., 571 U.S. 49, 50 (2013). The Sixth Circuit does not yet

distinguish which party bears the burden of proof on a Rule 12(b)(3) motion, but

“other circuits . . . place the burden on [the] plaintiff.” Meng Huang v. Ohio State

Univ., 2019 WL 2120968, at *2 (E.D. Mich. May 14, 2019) (citing Anonymous v.

Kaye, 1996 WL 734074, at *2 (2d Cir. 1996)).

       When a defendant moves to dismiss for want of proper venue, the court must

accept the plaintiff’s well-pleaded factual allegations as true and “draw all

reasonable inferences from those allegations in [her] favor.” Whipstock v.

Raytheon Co., 2007 WL 2318745, at *2 (E.D. Mich. Aug. 10, 2007). However, if

the defendant provides “specific facts that defeat a plaintiff’s assertion of venue,”

then those facts will override the plaintiff’s contradicted allegations. See, e.g.,

                                           3
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20           PageID.83     Page 4 of 10




Calobrisi v. Booz Allen Hamilton, Inc., 58 F. Supp. 3d 109, 112 (D.D.C. 2014)

(citing McQueen v. Harvey, 567 F. Supp. 2d 184, 186 (D.D.C. 2008).

      Where “a case [is filed] laying venue in the wrong division or district[,]”

Section 1406 allows a district court to dismiss the matter or, in the interest of

justice, transfer the case to a district in which it could have been brought. 28

U.S.C. § 1406(a); see also K-Tex, LLC v. Cintas Corp., 693 Fed. Appx. 406, 409

(6th Cir. 2017) (“[Section] 1406 [is] for cases brought in an improper venue.”)

(citing Martin v. Stokes, 623 F.2d 469, 474 (6th Cir. 1980)). “Generally, the

‘interest of justice’ requires courts to transfer cases to the appropriate judicial

district, rather than to dismiss them.” Whipstock, 2007 WL 2318745, at *2 (citing

Goldlawr, Inc. v. Heiman, 369 U.S. 463, 466-67 (1962)).

IV.   ANALYSIS

      A.     Title VII’s Special Venue Provision

      Although Rule 12(b)(3) permits a party to move to dismiss where venue is

improper, “the rules of Civil Procedure do not contain any venue provisions or

requirements.” Kerobo v. Southwestern Clean Fuels Corp., 285 F.3d 531, 538 (6th

Cir. 2002). In general, venue is proper in a judicial district where “any defendant

resides” or where “a substantial part of the events or omissions giving rise to the

claim occurred”; if neither is applicable, venue is proper where the defendant is

“subject to the court’s personal jurisdiction.” 28 U.S.C. § 1391(b)(1)-(3).

                                            4
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20         PageID.84   Page 5 of 10




However, in ADA actions such as this, the requirements for venue are set forth in a

separate statute, namely Title VII of the Civil Rights Act of 1964. See 42 U.S.C.

§ 12117 (incorporating by reference Title VII’s special venue provision).

      Pursuant to Title VII’s “special venue provision,” venue is proper:

             [i]n any judicial district in the State in which the unlawful
             employment practice is alleged to have been committed, in the
             judicial district in which the employment records relevant to
             such practice are maintained and administered, or in the judicial
             district in which the aggrieved person would have worked but
             for the alleged unlawful employment practice, but if the
             respondent is not found within any such district, such an action
             may be brought within the judicial district in which the
             respondent has his principal office.

42 U.S.C. § 2000e-5(f)(3); see also 42 U.S.C. § 12117(a) (incorporating the

requirements of 2000e-5 by reference).

      B.     Venue is Not Improper in the Eastern District

      MNA argues that Knope’s complaint should be dismissed under Rule

12(b)(3) or transferred under § 1406(a) because venue has been improperly laid

under 42 U.S.C. § 2000e-f(f)(3). (ECF No. 7, PageID.17-18). However, based on

the plain language of the statute, the court disagrees.

      Venue is not improper in the Eastern District of Michigan. Under the

language of Title VII’s special venue provision, venue is proper “in any judicial

district in the State in which the unlawful employment practice is alleged to have

been committed….” 42 U.S.C. § 2000e-5(f)(3) (emphasis added). The parties are

                                           5
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20          PageID.85     Page 6 of 10




in agreement that all events giving rise to Knope’s cause of action occurred in the

State of Michigan. Indeed, in an affidavit attached to MNA’s Reply, Sascha

Eisner, Knope’s former supervisor, attests that Knope informed MNA of her

disabilities in Ingham County; Knope requested a hotel accommodation for her

disability in Manistee County – a request which MNA denied; Knope and MNA’s

managers met at MNA’s office in Ingham County for regular meetings, including

meetings discussing Knope’s accommodations; Eisner and other managers made

the decision to fire Knope during a meeting in the MNA office in Ingham County;

and Knope had an assignment in Ann Arbor. (ECF No. 9-1, PageID.75).

      For her part, Knope alleges that she spent the “majority of her time” working

in Ann Arbor and that, during this time, she notified MNA of her disabilities and

requested an accommodation. (ECF No. 8, PageID.46-47). The court takes

judicial notice of the fact that Ingham and Manistee Counties are located in

Michigan, as is the City of Ann Arbor. See Fed. R. Evid. 201(b)(1) (providing that

the district court may take judicial notice of a fact that “is generally known within

the trial court’s territorial jurisdiction”). Thus, although the parties dispute where,

specifically, the relevant events occurred, they are in accord on the fact that all

events occurred in Michigan.

      MNA’s reliance on the unpublished decision of Meng Huang v. Ohio State

Univ., 2019 WL 2120968, at *3 (E.D. Mich., May 14, 2019) for the proposition

                                           6
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20           PageID.86    Page 7 of 10




that venue does not lie in the Eastern District of Michigan is misplaced. In that

case, both the plaintiff and the defendants were located in the State of Ohio, and

the events giving rise to the plaintiff’s complaint occurred in Ohio. Nevertheless,

the plaintiff filed suit in the Eastern District of Michigan, claiming that the effects

of the discrimination were felt in this district since the defendants’ alleged

discriminatory conduct resulted in an employer reneging on a job offer in this

district. The Huang court properly found that venue did not lie in Michigan as all

of the alleged discriminatory conduct occurred in Ohio, the records were there, and

no other provision of the special venue statute applied. MNA apparently attempts

to draw a parallel between the Huang plaintiff’s argument that venue in Michigan

was appropriate because the effects of the defendant’s discrimination were felt in

Michigan, and Knope’s suggestion that the effects of MNA’s alleged

discrimination were felt in the Eastern District of Michigan. But the comparison is

inapt; Knope has not filed suit in a different state from where the alleged violating

conduct occurred. Importantly, the special venue statute makes no distinction

between districts within a state, but rather applies venue statewide – indeed “any

judicial district” in the state.

       Because venue is proper “in any judicial district in the State in which the

unlawful employment practice is alleged to have been committed….” 42 U.S.C. §

2000e-5(f)(3) (emphasis added), venue in this case is proper in any federal district

                                           7
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20         PageID.87     Page 8 of 10




in Michigan—Eastern or Western. See Phillippe v. Allen County Child Support,

2007 WL 4460625, at *2 (E.D. Ohio Dec. 14, 2007) (finding that venue in Title

VII sex discrimination matter was proper in the Eastern District of Ohio because

“the alleged misconduct all occurred within the State of Ohio, thereby restricting

venue under the first prong of § 2000e-5(f)(3) to any judicial district in Ohio”)

(emphasis added). Therefore, Knope has properly laid venue in this district.

Because venue is proper, MNA’s first request for relief—dismissal without

prejudice—is DENIED.

      C.     The Matter Should Not Be Transferred

      In the alternative, MNA requests that this matter be transferred to the

Western District of Michigan under 28 U.S.C. § 1406(a). But Section 1406(a)

applies only for cases brought in an improper venue. K-Tex, LLC, 693 Fed. Appx.

at 409.

      When, as here, the plaintiff has properly laid venue, 28 U.S.C. § 1404(a)

permits a district court to transfer a matter in certain circumstances. Id. But, as

explained below, MNA has not presented any argument that these circumstances

are present here.

      Section 1404(a) is essentially the federal codification of the doctrine of

forum non conveniens. See 28 U.S.C. § 1404(a). Pursuant to Section 1404(a), a

district court can transfer a case “[f]or the convenience of parties and witnesses, in

                                           8
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20           PageID.88    Page 9 of 10




the interest of justice, ... to any other district or division where it might have been

brought.” Id. Under this statutory provision, “[t]he defendant, because it is the

party requesting a transfer of venue, bears the burden of proof to show the factors

weigh strongly in favor of transfer.” Picker Intern., Inc. v. Travelers Indem. Co.,

35 F. Supp. 2d 570, 573 (N.D. Ohio 1998) (internal quotations omitted). In

responding to MNA’s motion, Knope argues that the factors to be considered under

§ 1404(a) favor the forum she has chosen. But MNA expressly disclaims any

reliance on 28 U.S.C. § 1404(a). Indeed, MNA posits in its reply that 28 U.S.C. §

1404(a) “is irrelevant to the instant matter.” (ECF No. 9, PageID.68). Therefore,

while some of the facts that MNA has set forth in its 12(b)(3) argument may also

be relevant to a change of venue analysis under § 1404(a), MNA has elected not to

fully develop an argument concerning the latter. Thus, any argument that the

Western District is the more convenient forum is waived. See McPherson v.

Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“[I]ssues adverted to in perfunctory

manner, unaccompanied by some effort at developed argumentation, are deemed

waived. It is not sufficient for a party to mention a possible argument in the most

skeletal way, leaving the court to ... put flesh on its bones.”); see also United States

v. Dunkel, 927 F.2d 955, 956 (7th Cir. 1991) (per curiam) (stating that a “skeletal

argument” does not preserve a claim and explaining that “[j]udges are not like




                                            9
Case 4:19-cv-13257-SDD-DRG ECF No. 12 filed 08/24/20           PageID.89     Page 10 of 10




 pigs, hunting for truffles buried in briefs”). This matter shall remain in this district.

 MNA’s alternative request for relief is DENIED.

 V.    CONCLUSION

       For the foregoing reasons, MNA’s motion to dismiss (ECF No. 7) is

 DENIED. This matter will remain in the Eastern District of Michigan.

       IT IS SO ORDERED.

 Dated: August 24, 2020                          s/Stephanie Dawkins Davis
                                                 Stephanie Dawkins Davis
                                                 United States District Judge




                                            10
